Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, last paragraph, the control unit controlling the first and second switch element “in accordance with length” is unclear.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3,12,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (U.S. 2018/0314196).
Regarding claims 1 and 17, Kojima teach an image forming apparatus (see Fig.1) comprising and image bearing member, a developing unit, a transfer unit and a heating apparatus 40 (see Fig.3) including a first heating load 42A, a first switch 110A which switches power from an AC power source 99 to turn on or shut off the first heating load (par. 64); a second heating load 42B, a second switch 110B which switches power from an AC power source 99 to turn on or shut off the second heating load (par. 65); a heater controller 57 to switch on or off the first and second heaters, a first detection unit 120A to detect whether the first switch is conducting power to the first heater or not (par.66), a second detection unit 120B to detect whether the second switch is conducting power to the second heater or not (par.67), and the heater controller will determine whether one or both of the heaters (first and second loads) are supplied with power (see step S102, Fig.7). 
 	Regarding claim 2, it appears from Fig.s 3-4, that the first and second detection units 120A, 120B are connected in parallel with the first and second switches 110A, 110B. 
	Regarding claim 3, the first and second detection units 120A, 120B include photocouplers  122 which is at a low level (off) when the switches are supplied with power (current flows) (par. 75-77).
	Regarding claim 12, the first and second heaters heat a first rotary member 41 and a second rotary member 43 forms a nip with the first rotary member (Fig.1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (U.S. 2018/0314196) in view of Ogura et al. (U.S. 2018/0335737).
	Kojima taught supra discloses most of what is claimed except the heating device including a film and the first and second heaters are in contact with the inner surface of the film. Ogura et al. teach a heat fixing apparatus comprising a heater 300 including a first and second heater 302a, 302b which contacts the inner surface of a film 202 which rotates around the heater (Fig.2). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a film type heating device as discloses in Ogura et al. because the heat up time would be quicker thus saving time to produce a print.  

4.	Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 4-6,8-10, the first and second detection units being connected in series with the first and second switch elements is not anticipated or rendered obvious by the prior art of record. 
	Regarding claim 7, the determination unit determining that the first and second loads are supplied with power during the both the positive and negative half wave 
	Regarding claim 11, when the determination unit determines that both the first and second loads are supplied with power, the connection unit which connects the power supply to the first and second switch units, is brought into a disconnected state is not taught or rendered obvious by the prior art of record. 
	Regarding claims 15-16, the first load including two first loads arranged on a circuit board, the second load including a third load having  a length that is shorter than the first two loads and a fourth load which is shorter than the third load, one of the first two loads provided at one end of a short direction of  the circuit board and the other at the other end of the short direction of the circuit board; one of the two first loads, the third load, the fourth load and the other of the first two loads is arranged in this order on the circuit board is not anticipated or rendered obvious by the prior art of record.  

5.	Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kinoshita ‘203, Harada, Kinoshita ‘043, Asano, Oi et al., and Wakatsu et al. all teach heating devices using a plurality of heaters which are controlled by switching elements (triacs) which are relevent to the claimed invention.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852